DETAILED ACTION
Response to Arguments
Applicant's arguments filed 8/11/21 have been fully considered but they are not persuasive. 
Applicant argues that Tang cannot teach the claimed shape of the spacer layer because “Tang relies on extra deposition process steps to achieve the desired substantially sharp right angle corners” (Remarks, p. 7). Without conceding the interpretation of Tang, Applicant’s claim 1 only states that the spacer layer is patterned, and that it has vertically straight sidewalls and a flat top surface, and does not limit the specific process steps used to achieve that.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 6, 11, and 14-15 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Regarding claim 6, the limitation “wherein selectively removing the first spacer layer while keeping the second spacer layer” in combination with “removing the second spacer layer” renders the claim indefinite, as it is unclear how removing the second spacer layer can be part of a step which requires keeping the second spacer layer. For purposes of examination the first limitation will be interpreted as “after selectively removing the first spacer layer”.
Regarding claim 11, the limitation “wherein either the second patterned mask layer or the third patterned mask layer is fabricated from a material comprising Boron doped silicon having vertically 
Regarding claim 14, there is no antecedent basis for “the base layer”. For purposes of examination, in light of Fig. 6D, this limitation will be interpreted as “the material layer”.
Regarding claim 15, the limitation “wherein an etching chemistry may target” renders the claim indefinite as it cannot be determined if a method step is being recited. For purposes of examination, in light of Figs. 6C-6D, the limitation will be interpreted as “further comprising using an etching chemistry to remove”.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-3, 6, and 8-10 are rejected under 35 U.S.C. 103 as being unpatentable over Cheng (U.S. PGPub 2018/0076042) in view of Tang (U.S. PGPub 2016/0293420) and Clark (U.S. PGPub 2019/0295906).
Regarding claim 1, Cheng teaches a method for forming features on a substrate, comprising: forming a first mandrel layer on a substrate (Fig. 4B, 421, [0051]); conformally forming a spacer layer on sidewalls of the first mandrel layer, wherein the spacer layer is a doped silicon material (Fig. 4C, [0052]); selectively removing the first mandrel layer while keeping the first spacer layer (Figs. 4D-4E, [0053]-[0054]).
Cheng does not explicitly teach wherein the first spacer has vertically straight sidewalls and square corners and top surface profile after selectively removing the first mandrel layer. 

	Therefore it would have been obvious to a person having ordinary skill in the art at the time of the effective filing date to combine the teachings of Tang with Cheng such that the first spacer has vertically straight sidewalls and square corners and top surface profile after selectively removing the first mandrel layer for the purpose of improving the pattern transfer (Tang, [0008]).
	Cheng further does not explicitly teach a material layer disposed on the substrate; conformally forming a second spacer layer on sidewalls of the first spacer layer; selectively removing the first spacer layer while keeping the second spacer layer, and patterning the material layer with the second spacer layer as a mask.
Clark teaches forming a mandrel layer (110, [0042]) on a material layer disposed on a substrate (104, 106, [0042]); forming a first spacer layer over the mandrel layer (Fig. 1B-1D, 110/122, [0042]-[0046]); selectively removing the first mandrel layer while keeping the first spacer layer (Fig. 1D, [0047]), conformally forming a second spacer layer on the sidewalls of the first spacer layer (Fig. 2A, [0049]-[0050], 230), selectively removing the first spacer layer while keeping the second spacer layer (Fig. 2C, [0052]), and patterning the material layer with the second spacer layer as a mask (Clark, Fig. 2D, [0053]).
	Therefore it would have been obvious to a person having ordinary skill in the art at the time of the effective filing date to combine the teachings of Clark with Cheng and Tang such that the method comprises a material layer disposed on the substrate; conformally forming a second spacer layer on sidewalls of the first spacer layer; selectively removing the first spacer layer while keeping the second spacer layer, and patterning the material layer with the second spacer layer as a mask for the purpose of 
Regarding claim 2, Cheng teaches wherein the doped silicon material of the spacer layer is selected from a group consisting of group III, group IV, or group V doped silicon material ([0052]).
Regarding claim 3, Cheng teaches wherein the doped silicon material of the spacer layer is a boron doped silicon material ([0052]).
Regarding claim 6, the combination of Cheng, Tang, and Clark teaches, after removing the first spacer layer, depositing another spacer on sidewalls of the second spacer layer conformally such that the second spacer is used as a second mandrel and removing the second spacer layer to shrink down a critical dimension of a feature formed on the substrate (Clark, [0053]). It would have been obvious to a person having ordinary skill in the art to further combine the teachings of Cheng, Tang, and Clark for the purpose of octupling the first mandrel pattern (Clark, [0053]).
Regarding claim 8, the combination of Cheng and Clark does not explicitly teach wherein removing the mandrel layer comprises introducing an oxygen containing gas and/or a carrier gas comprising one of N2, He, or Ar.
	Tang teaches a method for forming features on a substrate comprising: forming a mandrel layer on a substrate (Fig. 4A, 408); conformally forming a first spacer layer which is a silicon material (Fig. 4B, 414, [0042]), selectively removing the first mandrel layer while keeping the first spacer layer (Figs. 4C-4E, [0049]), wherein removing the mandrel layer comprises introducing an oxygen containing gas and/or a carrier gas comprising one of N2, He, or Ar ([0050]).
	Therefore it would have been obvious to a person having ordinary skill in the art at the time of the effective filing date to combine the teachings of Tang with Cheng and Clark such that removing the mandrel layer comprises introducing an oxygen containing gas and/or a carrier gas comprising one of N2, He, or Ar for the purpose of removing the mandrel layer (Tang, [0050]).
Regarding claim 9, the combination of Cheng and Clark does not explicitly teach anisotropically etching a top surface of the material of the second spacer layer while maintaining the remaining sidewalls of the second spacer layer to assist in reducing dimensions of openings between spacer structures formed by the first and second spacer layers.
	Tang teaches anisotropically etching a top surface of the material of a spacer layer while maintaining the remaining sidewalls of the spacer layer ([0043]-[0045], [0053], Figs. 4C-4D). Regarding the limitation “to assist in reducing dimensions of openings between spacer structures formed by the first and second spacer layers”, claim scope is not limited by claim language that suggests or makes optional but does not require steps to be performed, or by claim language that does not limit a claim to a particular structure. See MPEP 2111.04.
	Therefore it would have been obvious to a person having ordinary skill in the art at the time of the effective filing date to combine the teachings of Tang with Cheng and Clark such that the method comprises anisotropically etching a top surface of the material of the second spacer layer while maintaining the remaining sidewalls of the second spacer layer to assist in reducing dimensions of openings between spacer structures formed by the first and second spacer layers for the purpose of improving the pattern transfer (Tang, [0008]).
	Regarding claim 10, the combination of Cheng, Tang, and Clark teaches forming an opening in the second spacer layer by selectively removing the first spacer layer (Figs. 2B-2C, [0052]). It would have been obvious to a person having ordinary skill in the art to further combine the teachings of Cheng, Tang, and Clark for the reasons set forth in the rejection of claim 1. 
Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Cheng (U.S. PGPub 2018/0076042) in view of Tang (U.S. PGPub 2016/0293420), Clark (U.S. PGPub 2019/0295906) and further in view of Shieh (U.S. PGPub 2015/0064916).
Regarding claim 7, the combination of Cheng and Clark does not explicitly teach wherein the mandrel layer is trimmed by anisotropic etching to reduce a dimension of the mandrel layer from a first dimension to a second reduced dimension.
Shieh teaches wherein a mandrel layer is trimmed by anisotropic etching to reduce a dimension of the mandrel layer from a first dimension to a second reduced dimension (Figs. 4a-4c, Fig. 5a-5c, [0023]). 
Therefore it would have been obvious to a person having ordinary skill in the art at the time of the effective filing date to combine the teachings of Shieh with Cheng and Clark such that the mandrel layer is trimmed by anisotropic etching to reduce a dimension of the mandrel layer from a first dimension to a second reduced dimension for the purpose of improving the lithography patterning process window (Shieh, [0022]).
Claims 11-15 are rejected under 35 U.S.C. 103 as being unpatentable over deVilliers (U.S. PGPub 2017/0092496) in view of Tang (U.S. PGPub 2016/0293420) and Cheng (U.S. PGPub 2018/0076042).
Regarding claim 11, deVilliers teaches a method for forming features on a substrate ([0002]), comprising: forming a first patterned mask layer on a material layer disposed on a substrate (Fig. 1, substrate 105, material layer 115, patterned mask layer 111, [0020]); forming a second patterned mask layer on the material layer wherein the second patterned mask layer is conformally deposited on sidewalls of the first patterned mask layer (Figs. 2-3, 122/112, [0021]); forming a third patterned mask layer on the material layer, wherein the third patterned mask layer is conformally deposited on sidewalls of the second patterned mask layer (Figs. 4-5, 123/113, [0022]); wherein the first patterned mask layer is fabricated from a material different from that of the second patterned mask layer and thee first patterned mask layer is fabricated from a same material as the third patterned mask layer ([0024]-
deVilliers does not explicitly teach wherein either the second patterned mask layer or the third patterned mask layer is fabricated from a material comprising Boron doped silicon and has vertically straight sidewalls and square corners and top surface profile.
Cheng teaches a method for forming features on a substrate comprising: forming a first patterned layer on a substrate (Fig. 4B, 421, [0051]); conformally forming a second patterned mask layer on the first patterned mask layer, wherein the second patterned mask layer is a doped silicon material (Fig. 4C, [0052]). 
Tang teaches a method for forming features on a substrate comprising: forming a mandrel layer on a substrate (Fig. 4A, 408); conformally forming a first spacer layer which is a silicon material (Fig. 4B, 414, [0042]), selectively removing the first mandrel layer while keeping the first spacer layer (Figs. 4C-4E, [0049]), wherein the first spacer has vertically straight sidewalls and square corners and top surface profile after selectively removing the first mandrel layer ([0053]).
Therefore it would have been obvious to a person having ordinary skill in the art at the time of the effective filing date to combine the teachings of Cheng with deVilliers such that the second patterned mask layer is fabricated from a material comprising boron doped silicon and has vertically straight sidewalls and square corners and top surface profile for the purpose of forming the patterned mask layer out of a material with etch selectivity to the other spacer, mandrel, and substrate materials (Cheng, [0061]) and improving the pattern transfer (Tang, [0008]).
	Regarding claim 12, deVilliers teaches wherein the second patterned mask layer reduces an opening width free of the mask material between the sides of the first patterned mask layer (Figs. 2-3). 
	Regarding claim 13, deVilliers teaches wherein the third patterned mask layer reduces an opening width free of the mask material between the sides of the first patterned mask layer (Figs. 4-5). 
Regarding claim 14, deVilliers teaches etching selectively to remove the third patterned mask layers from the material layer ([0032], Fig. 21).
	Regarding claim 15, deVilliers teaches using an etching chemistry to remove the first patterned mask layers and the third patterned mask layers (Fig. 21, [0032], [0025]).
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALIA SABUR whose telephone number is (571)270-7219.  The examiner can normally be reached on M-F 9:30-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Charles Garber can be reached on 571-272-2194.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

/ALIA SABUR/Primary Examiner, Art Unit 2812